Title: Enclosure: Will of Philip Mazzei, 3 December 1814
From: Mazzei, Philip
To: 


            Estratto dalle Minute degli Atti ricevuti dal Dottor Giovanni Bonci Notaro Pubblico residente in Pisa
            Al Nome di Dio Amen. L’anno del Nostro Signor Gesù Cristo mille ottocento quattordici, Indizione Romana Seconda, e questo di tre del Mese di Decembre, sotto il Pontificato di Sua Santità Pio Settimo, e Sua Altezza Imperiale, e Reale il Serenissimo Ferdinando Terzo Principe Reale d’Ungheria, e di Boemia, Arci-Duca di Austria, e Gran-Duca di Toscana, Nostro amatissimo Sovrano felicemente dominante
            Di Avanti di Me infrascritto Dottor Giovanni Bonci, Notaro pubblico residente nellà Città di Pisa dalla parte del Nord in Via Lung’Arno al Numero Settecento tre Dipartimento del Mediterraneo, ed alla presenza dei Signori Molto Reverendo Sacerdote Signor Don Gaspero del fù Signor Anton Francesco Forti domiciliato in Pisa, in via di San Martino al Numero cinque cento novanta quattro, Luigi del fù Signor Giuseppe Del Seppia Dottore in Legge, e possidente domiciliato in Pisa in via, e Numero antedetto, Gaetano figlio del Signor Bartolommeo Gagliardi di professione Giovine di Studio domicilato in Pisa in via Sant’Antonio al numero cento sessanta nové, Giovan Battista del fù Signor Francesco Acconci di condizione possidente domiciliato in Pisa in Via del Montino al numero mille cento quaranta, il Molto Reverendo Sacerdote Signor Don Niccolò del fù Signor Vincenzo Niccolai domiciliato in Pisa in Via del Carmine nel Locale del Soppresso Convento di detto nome testimoni aventi i requisiti richiesti dalla Legge è comparso il Signor Filippo del fù Signor Domenico Mazzei Oriundo del Poggo a Cajano, Cittadino degli Stati uniti di America, Ciamberlano, e Consigliere Intimo del fù Stanislao Augusto, ultimo Re di Pollonia, attualmente domiciliato in Pisa in Via Cariola al numero cinque cento sessanta sei, a Me Notaro, e testimoni suddetti benissimo cognito, il quale essendo sano di mente come è apparso a Me Notaro suddetto, ed infrascritto, ed ai testimoni antedetti ha fatto, e fà il presente suo Nuncupativo testamento col quale delle sostanze, e beni suoi ha disposto, e dispone nel modo, che appresso cioè
            Per validità della presente sua Disposizione lasciò, e lascia per una sola volta all’Opera di Santa Maria Del Fiore della Città di Firenze la tassa di lire tre, e soldi dieci; che nell’atto presente, ed alla presenza dei testimoni suddetti ha consegnate nelle mani di Me Notaro infrascritto per rimettersi all’Archivio dei Pubblici Contratti di Firenze unitamente alla Mandata del presente testamento—Per Ragione di Legato lasciò, e lascia alla Signora Carolina Volpe, Moglie del Dottor Sorini di Pescia la mensual Prestazione di scudi sei, sua vita natural durante e non più oltre
            Per l’istessa ragione di Legato lasciò, e lascia Venti quattro Monete di dieci Paoli l’una per una volta soltanto a Fortunato Guerrucci suo Parrucchiere. Venti scudi per una volta soltanto ad ogni persona senza distinzione di sesso, che alla sua Morte sarà al suo Servizio, e avrà servito quattro anni Compiti. Quindici scudi a chi vi sarà, ed avrà servito tre intieri Anni: Dieci scudi a chi vi sarà, e avrà servito due anni intieri: A ragione di lire tre per mese per il tempo del prestato Servizio a chi attualmente vi sarà, e non avrà servito due intieri Anni: Cento scudi per una volta soltanto a Maddalena Stefanini, che fù circa dodici anni al suo servizio, che ora è Moglie di Bartolommeo Guidi, ed ordina, e vuole, che il detto Bartolommeo Guidi, che ora è al suo Servizio, possa continuandovi fino alla sua Morte, continuare ad abitar gratis colla sua famiglia nella Casetta contigua alla stalla della Casa di attuale Abitazione di detto Signor Testatore per lo spazio di due Anni da computarsi dal di della Morte del medesimo Signor Testatore, e che gli sia pagato una somma a ragione di scudi quattro all’anno computabile per il tempo, che sarà stato al suo servizio, incominciando a contare da questo presente soprascritto giorno fino a quello della Morte di esso Signor testatore, e ciò oltre gli scudi venti lasciati come sopra, a Chi avrà a detta Epoca servito per anni quattro
            Per l’istessa Ragione di Legato lasciò, e lascia alla Signora Antonia Antoni, ne, Mazzei sua dilettissima sposa, e Consorte, oltre i mille scudi, che le assegnò prima di sposarla, la metà della netta Rendita dell’intiero suo Patrimonio, L’uso del primo, o del secondo Piano a sua scelta della Casa di attuale abitazione di esso Signore testatore con quella mobilia, che dagli infrascritti suoi Esecutori testamentarj sarà creduta necessario per fornirlo decentemente; la Metà dell’Argenteria, e Biancheria di tutta la Casa in piena proprietà, siccome il suo Vestiario, e Gioje: L’uso, ed i Comodi del Pian terreno per tenervi le cose di Necessario uso, come Olio, Vino, legna, Carbone  Il libero uso dell’acqua di Asciano della Fonte, e dei Pozzi a comune coll’infrascritta sua Erede: La Metà del prodotto dell’orto, coll’onere di contribuire per detta metà alla Coltivazione del medesimo, il libero uso di uno dei due fienili, di una parte della stalla, e rimessa, e di uno dei suoi legni con libertà di variare, e ciò finchè detta Sua Signora Consorte naturalmente viverà, e condurrà vita Vedovile, ad eccezione però del vestiario, e delle  Gioje, le quali legò, e lega alla medesima assolutamente, dichiarando a correzione di quanto sopra, che relativamente alla Metà dell’Argenteria, e della Biancheria, detta metà si intende concessa per semplice Uso alla condizione, che sopra—In tutti gli altri anzi ordina, e vuole il detto Testatore, che il giorno della sua Morte, o il seguente siano dati quaranta scudi per Elemosina repartibili egualmente alle famiglie povere nella Parrocchia di San Martino, e per quel riguarda la Deposizione del Cadavere, ed altre funzioni Funebri, di qualsiasi condizione si voglia considerare, intende, e vuole, che non si mettano più di sei Ceri al Corpo, e che non oltrepassino il peso di libbre tre per ciascuno: Che non si mettano più di sei Candele di libbra, e quattro di mezza libbra all’Altar Maggiore, e due di mezza libbra ad ògni altro altare della Chiesa: Che, la distribuzione dei moccoli si faccia, come si crede necessaria: Che le Messe, di Requie siano trenta coll’elemosina di lire due per ciascheduna, oltre la doppia per la Messa Cantata: Che sia esclusa ogni sorte di Musica, e finalmente, che il suo Corpo sia sepolto nel Campo Santo fuori delle Mura, e per l’Adempimento della sua volontà nella forma da lui prescritta si rimette intieramente all’Onore dei suoi Esectuori Testamentarj; In tutti gli altri suoi beni Mobili, Immobili, Semoventi, Diritti, Azioni, e generalmente in tutto quello, e quanto detto Signor Testatore si troverà avere, e possedere all’Epoca della sua Morte, sua Erede universale istitui, e istituisce, e di sua propria boccà nominò, e nomina la Signora Elisabetta Mazzei sua dilettissima figlia e qualora la detta sua figlia non volesse, o non potesse adire la di lui Eredità, sostituì, e sostituisce, volgarmente, e pupillarmente  alla medesima la prenominata Signora Antonia Mazzei sua Consorte, e nel caso, che neppur questa volesse, o potesse adire la detta Eredità, sostituì, e sostituisce volgarmente alla medesimà i Poveri di questa Città di Pisa con onere agli infrascritti Signori Esecutori testamentarj di chiedere in questo ultimo Caso autorizzazione al Real Governo, se occorra.
            A detta Signora Antonia Mazzei sua Consorte, tutrice per disposto di legge dell’indicata sua Erede Universale, detto Signor testatore nominò e nomina in Curatore il Signore Avvocato Giovanni, del fù Signor Giovanni Antonio Carmignani, Professore nell’Imperiale, e Reale Università di Pisa. Il medesimo Signor Testatore ha eletto, ed elegge per Esecutori del presente suo testamento il Signor Cavalier Giovan Battista Ruschi, il Signor Conte Francesco Del Testa Del Tignoso, e il ridetto Signore Avvocato Giovanni Carmignani, e nel caso che detti Signori, o alcuno di essi non potesse, o non volesse accettare l’incarico, sostitui, e sostituisce detto Signor Testatore il Signore Avvocato Filippo Montemerli, i Signori Antonio, e Andrea fratelli Pini, il Signor Cavalier Ranieri Pesciolini, il Signor Cavaliere Ranieri Lorenzani Ghettini, il Signore Avvocato Bartolommeo Lazzerini, e i Signori Giacomo, e Cesare fratelli Lucchesini, Gentiluomini Lucchesi, bramando, che la sostituzione seguiti l’ordine della nomina, e che gli Esecutori non siano mai, nè più, nè meno di tre—Dichiarò, e dichiarà espressamente il detto Signor Testatore, che il presente suo testamento, qualora venisse invalidato rapporto all’Istituzione dell’Erede, deva valere, e sostenersi in quanto ai Legati, e a tutte le altre Disposizioni in esso contenute: E questo detto Signor Testatore disse, ed asserì essere, e voler che sia la sua ultima volontà, e Testamento Nuncupativo col quale esso Signor Testatore ha pronunziato alla presenza di Me Notaro, e testimonj suddetti con voce chiara, ed intelligibile l’Istituzione, e nome dell’Erede, non meno che i Legati, e le altre Disposizioni che vi si contengono, con essere stato da Me Notaro il detto Testamento contestualmente, ridotto in scritto, e letto di parola anzi, e senza diversione ad altri atti, ridotto in scritto, e letto di parola in parola alla presenza dell’istesso Signor Testatore, e testimoni suddetti—Fatto, è rogato in Pisa, e precisamente nella Casa di Abitazione del detto Signor Testatore, come sopra indicata l’anno, e il giorno soprascritto a ore quattro Pomeridiane avendo detto Signor Testatore alla presenza dei testimoni sopra nominati firmato insieme con Me Notaro il presente suo Testamento
            Filippo Mazzei
            Dottor Giovanni Bonci Notaro pubblico residente in
Pisa
           
            Editors’ Translation
            
              Extract of the brief of the proceedings received by Doctor Giovanni Bonci, notary public residing in Pisa
              In the name of God amen. In the year of our Lord Jesus Christ one thousand eight hundred and fourteen, second Roman indiction, and this third day of the month of December, under the pontificate of His Holiness Pius the Seventh, and his imperial and royal highness the Most Serene Ferdinand the Third, royal prince of Hungary and Bohemia, archduke of Austria, and grand duke of Tuscany, our most beloved sovereign happily ruling,
              Before me, the undersigned Doctor Giovanni Bonci, notary public residing in the city of Pisa, north district, Lung’Arno Street, number seven hundred and three,  District of the Mediterraneo, and in the presence of the following witnesses, who meet the conditions required by law, the Most Reverend Don Gaspero, son of the late Mr. Anton Francesco Forti living in Pisa on San Martino Street number five hundred and ninety-four, Luigi, son of the late Mr. Giuseppe del Seppia, doctor in law and landowner residing in Pisa at the above-mentioned street and number, Gaetano, son of the late Mr. Bartolommeo Gagliardi, clerk, residing in Pisa on Sant’Antonio Street number one hundred and sixty-nine, Giovan Battista, son of the late Mr. Francesco Acconci, landowner, living in Pisa on Montino Street number one thousand one hundred and forty, the Most Reverend Father Don Niccolò, son of the late Mr. Vincenzo Niccolai, living in Pisa on Carmine Street, where the old convent of the same name used to be, has appeared Mr. Filippo, son of the late Mr. Domenico Mazzei, native of Poggio a Caiano, citizen of the United States of America, chamberlain and private counselor to the late Stanislaw II, last king of Poland, currently residing in Pisa on Cariola Street number five hundred and sixty-six, well known to the above-mentioned witnesses, being of sound mind as he appeared to me, the notary above and herein mentioned and to the aforesaid witnesses, and has made and makes the present nuncupative will, with which he has disposed and disposes his property and assets as follows:
              As validated by this, his disposition, he bequeathed and bequeaths to the charity of Santa Maria del Fiore in the city of Florence the one-time payment of three lire and ten soldi, which in accordance with the present document and in the presence of the witnesses mentioned above, he delivered to me, the undersigned notary, to be remitted to the archive of public contracts of Florence together with the warrant of the present testament. By the terms of this legacy he bequeathed and bequeaths to Mrs. Carolina Volpe, wife of Doctor Sorini, of Pescia, the monthly allowance of six scudi, not to extend beyond the duration of her natural life.
              By the same terms of this legacy he bequeathed and bequeaths a one-time payment of twenty-four coins of ten paolis each to his hairdresser Fortunato Guerrucci; a one-time payment of twenty scudi to each person, regardless of sex, who is in his service at the time of his death, and has served four years in full; fifteen scudi to anyone who has been or will be in his service for three complete years;  ten scudi to those who have served  or will serve two complete years; three lire per month for the length of service performed, to those who are in his service and have not served two complete years; one hundred scudi in a one-time-only  payment to Maddalena Stefanini, who has been in his service for approximately twelve years, and presently is the wife of Bartolommeo Guidi. He orders and desires that the said Bartolommeo Guidi, currently in his service, and continuing in such fashion until his death, be allowed to continue to live free of payment with his family in the cottage contiguous to the stable belonging to the present house of the said testator, for the period of two years beginning on the day of the said testator’s death. He shall be paid a sum of four scudi per year, for the time he shall have been in his service, to be computed from the day indicated above, until the day of the testator’s death. This is in addition to the twenty scudi bequeathed as indicated above to all those who by that time will have served for four years.
              By the same terms of this legacy he bequeathed and bequeaths to Mrs. Antonia Antoni Mazzei, his beloved wife and consort, in addition to the thousand scudi that he awarded her before their marriage, half of the net income of his entire estate; the use of the first or second floor, as she chooses,  of the testator’s current domicile, with all the furniture that the undersigned executors believe necessary for furnishing it decently; the full possession of half of the silver and all the household linens, as well as her clothing and jewelry; the use of the ground floor and its amenities in order to store items of necessity, such as oil, wine, firewood and coal; the free use of the Asciano water from the fountain and wells, jointly with the heir of the undersigned; half of the garden produce, with the obligation of contributing half the cost of its cultivation; the free use of one of the barns, of part of the stable and storehouse, and of one of  his carriages, whichever she chooses. All of this for as long as said spouse shall remain a widow, with the exception however of her clothing and jewelry, which the testator has bequeathed and bequeaths absolutely to her. By way of correction to what is decreed above relative to half of the silver and the household linens, the said half is conceded for simple use in accordance with the conditions indicated above. Regarding everything else, said testator orders and wishes that on the day of his death or the following day, forty scudi be given as alms, divided equally among the poor families of the parish of San Martino. As regards the disposition of the corpse, and other funeral services, the testator wills and desires that, under any conditions,  no more than six candles be placed by the body, each candle to weigh no more than three pounds; that no more than six candles of one pound each, and four of a half-pound each, be placed on the main altar; and that two half-pound candles be placed on all other church altars. The candle ends shall be distributed as deemed necessary. There shall be thirty memorial masses, with alms at a cost of two lire each, and in addition there will be a chanted mass at double the cost. Every sort of music shall be excluded, and finally, his body shall be buried in the cemetery outside the city walls. For the fulfilment of his wishes in accordance with his will he relies entirely on the honor of his testamentary  executors. As regards all of his other assets, personal property, real estate, vehicles, royalties, stocks, and generally everything else the testator will be found to have and possess at the time of his death, he has named and names, and has appointed and appoints from his own mouth, Miss Elisabetta Mazzei, his beloved daughter, to be his sole heir. In the event said daughter does not wish to, or cannot take possession of his inheritance, in her place he has substituted and substitutes, as vulgar and pupillary heir, the previously named Mrs. Antonia Mazzei, his spouse. In the event that she also does not wish to, or cannot accept said inheritance, in her place he has substituted and substitutes as vulgar heirs the poor of this city of Pisa, on the condition that  the undersigned executors request the royal government’s authorization, if necessary.
              For the said Mrs. Antonia Mazzei his spouse, the lawful guardian of the above-designated sole heir, the said testator has appointed and appoints as administrator the attorney-at-law Giovanni, son of the late Mr. Giovanni Antonio Carmignani, professor at the imperial and royal University of Pisa. The same testator has selected and selects as executors of the present testament the Chevalier Giovan Battista Ruschi, the Count Francesco del Testa del Tignoso, and the above-mentioned attorney-at-law Giovanni Carmignani. In the event that these gentlemen, or any of them, are unable or do not wish to accept the charge, the said testator has substituted and substitutes the attorney-at-law Filippo Montemerli, the brothers Antonio and Andrea Pini, the Chevalier Ranieri Pesciolini, the Chevalier Ranieri Lorenzani Ghettini, the attorney-at-law Bartolommeo Lazzerini, and the brothers Giacomo and Cesare Lucchesini, gentlemen of Lucca, wishing that the substitution follow the order in which they are named and that the number of executors never be more nor less than three.—The said testator has declared, and expressly declares, that should his testament be at any time invalidated as regards the appointment of the heir, it must still be valid and upheld with regard to the bequests and all other dispositions included herein. The said testator stated and desired this testament to be his last nuncupative will and testament, whereby he has declared, in a clear and intelligible voice, in my presence and that of the above-mentioned witnesses, the appointment and name of his heir, as well as his legacies and other dispositions contained herein. The said testament has been concomitantly put into writing and read word-by-word by the undersigned; in the absence of any other contracts it has been put into writing and read word-by-word in the presence of the said testator, and the above-mentioned witnesses. The testament having been drafted and drawn up in Pisa, specifically in the said testator’s house, on the year and day indicated above, at four o’clock in the afternoon, the said testator has signed with me, his notary, in the presence of the above-named witnesses, this, his testament.
              Filippo Mazzei
              Doctor Giovanni Bonci notary public residing in Pisa
              
              
              
            
          